IN THE SUPREME COURT OF THE STATE OF NEVADA


                ALI SHAHROKHI,                                          No. 84131
                                         Appellant,
                              vs.
                 KIZZY BURROW,
                                         Respondent.                        FEB




                                     ORDER DISMISSING APPEAL
                            This is a pro se appeal from a district court order clarifying the
                hearing master's recommendation and finding appellant in contempt for
                failure to pay ordered child support in a paternity and child custody action.
                Eighth Judicial District Court, Family Court Division, Clark County; Dawn
                Throne, Judge.
                            Review of the notice of appeal and documents before this court
                reveals a jurisdictional defect. The challenged order is not substantively
                appealable. See Pengilly v. Rancho Santa Fe Homeowners Assin, 116 Nev.
                646, 5 P.3d 569 (2000) (contempt orders that are ancillary to another
                proceeding are not appealable). And no other statute or court rule appears
                to authorize an appeal from the challenged order.           Brown u. MHC


                      'In his notice of appeal, appellant also identifies the following:
                "Motion to Set Aside Orders From 10/26-10/27/2021, Pursuant to NRCP
                Rule 60(1)(4)(6); various findings related to a vexatious litigant
                determination, and a ruling regarding appellant's "Emergency Motion for
                Temporary Emergency Change of Custody Pursuant to Huneycutt; And
                Related Relief." The order resolving the motion to set aside appears to be
                the subject of appellant's appeal in Docket No. 83726; the findings related
                to the vexatious litigant determination are not independently appealable,
                see Peck v. Crouser, 129 Nev. 120. 295 P.3d 586 (2013); and although the
SUPREME COURT
     OF
   NEVADA


  1.47A ,
Stagecoach, LLC, 129 Nev. 343. 345, 301 P.3d 850, 851 (2013) (This court
     may only consider appeals authorized by statute or court rule.").
Li




Accordingly, this court lacks jurisdiction and
              ORDERS this appeal DISMISSED.2



                           LIL61"            ) , J.
                         Silver


                                                    ;Ott              , J.
                                           Pickering




cc:      Hon. Dawn Throne, District Judge, Family Court Division
         Ali Shahrokhi
         Kizzy Burrow
         Eighth District Court Clerk




district court appears to have denied appellant's emergency rnotion for a
temporary change of custody in its minute order of January 10, 2022, the
minute order is not appealable, see State, Div. of Child and Family Serv's v.
Eighth Judicial Dist. Court, 120 Nev, 445, 454, 92 P.3d 1239, 1245 (2004)
("[D]ispositional court orders that are not administrative in nature, but deal
with the procedural posture or merits of the underlying controversy, must
be written, signed, and filed before they become effective").

              this dismissal, this court takes no action in regard to the pro
         2 Given
se motions filed on February 7 and 14, 2022.


                                      2